
	
		II
		110th CONGRESS
		1st Session
		S. 840
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2007
			Mr. Coleman (for himself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To amend the Torture Victims Relief Act of 1998 to
		  authorize assistance for domestic and foreign programs and centers for the
		  treatment of victims of torture, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Torture Victims Relief
			 Reauthorization Act of 2007.
		2.Statement of
			 policyIt is the policy of the
			 United States—
			(1)to ensure that,
			 in providing United States support abroad for programs and centers for the
			 treatment of victims of torture, particular incentives and support should be
			 given to establishing and supporting such programs and centers in emerging
			 democracies, in post-conflict environments, and, with a view to providing
			 services to refugees and internally displaced persons, in areas as close to
			 ongoing conflicts as safely as possible; and
			(2)to ensure that,
			 in providing United States support for domestic programs and centers for the
			 treatment of victims of torture, particular attention should be given to
			 regions with significant immigrant or refugee populations.
			3.Authorization of
			 appropriations for domestic treatment centers for victims of
			 tortureSection 5(b)(1) of the
			 Torture Victims Relief Act of 1998 (Public Law 105–320; 22 U.S.C. 2152 note) is
			 amended to read as follows:
			
				(1)Authorization
				of appropriationsOf the amounts authorized to be appropriated
				for the Department of Health and Human Services for fiscal years 2008 and 2009,
				there are authorized to be appropriated to carry out subsection (a) $25,000,000
				for each of fiscal years 2008 and
				2009.
				.
		4.Authorization of
			 appropriations for foreign treatment centers for victims of
			 tortureSection 4(b)(1) of the
			 Torture Victims Relief Act of 1998 (Public Law 105–320; 22 U.S.C. 2152 note) is
			 amended to read as follows:
			
				(1)Authorization
				of appropriationsOf the amounts authorized to be appropriated
				for fiscal years 2008 and 2009 pursuant to chapter 1 of part I of the Foreign
				Assistance Act of 1961, there are authorized to be appropriated to the
				President to carry out section 130 of such Act $12,000,000 for each of fiscal
				years 2008 and
				2009.
				.
		5.Authorization of
			 appropriations for the United States contribution to the united nations
			 voluntary fund for victims of tortureOf the amounts authorized to be appropriated
			 for fiscal years 2008 and 2009 pursuant to chapter 3 of part I of the Foreign
			 Assistance Act of 1961, there are authorized to be appropriated to the
			 President for a voluntary contribution to the United Nations Voluntary Fund for
			 Victims of Torture $12,000,000 for each of fiscal years 2008 and 2009.
		
